Title: To James Madison from George Joy, 9 January 1822
From: Joy, George
To: Madison, James


                
                    Dear sir,
                    London 9th Janry 1822
                
                The wind did chop round and blew a Hurricane; but the Albion sailed from L’pool, & how my Letter of the 2nd. will be transmitted thence I know not. I have put a Copy on board this ship; and now, on further reflection, I take the liberty to trouble you with Copies of the Letters referred to therein. In the Letter of Mr. B. Joy’s Agent at Washington (a Mr: Alexr. Bliss, partner of Mr Webster of Boston) I find as follows under date 19th Septr: 1821–vizt. “I am informed here by good authority that the dispersion and loss of papers, once deposited in the Department of State, is to be attributed to their having been forwarded to Mr: Young when Consul at Madrid, whose papers were all destroyed upon the occupation of Spain by the French;” and in a Letter from Mr: Pinckney to the Secretary of State (Madrid 22nd Septr: 1805) I find him proposing to “leave Mr: Young charged with our affairs &ca.” In my enclosed Letter 16th April 1804 you will find me speaking “confidently that Mr Pinckney has had regular advice &ca.”
                Now if the Documents sent to our ordinary Minister should be thus lost, and we must have recourse to Copies; it may be important that you were thus advised; and if my said Letter should have been sent to the Trunkmaker’s, the recognition will surely have weight with such “impartial men” as you will find me referring to in the 3rd page of this Copy 19 lines from the bottom.
                
                It is with a view to the better recollection of the subject that I hand you the whole Letter—otherwise the last half-sheet might be spared.
                I am afraid this does not quite comport with my promise not to disturb your repose. I mean however to adhere to it. When I look back to the tedious length of my Communications to you, which this business has brought me into contact with; I think I gave you my full share of trouble in the bustle of active Life. This subject, I trust will give you but little. It is ex abundanti Cautela that I bring it before you. I hope it may not discourage you from allowing me to hear from you occasionally in the assurance that I am always in great truth, very respectfully yours
                
                    G. Joy
                
                
                    There is in the Times of this morning and the Courier of this Evening, an address to the french Legislature signed Loveday. I saw them late in the Day; and have in vain sought a Copy to send you. This ship’s bag will leave town early in the morning; but if it can be got in time; it will accompany this under another cover.
                
            